Citation Nr: 1231841	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  08-22 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The appellant served on active duty from July 1974 to July 1978. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The record reflects that the disability on appeal was initially developed and characterized as a left leg disability.  However, the May 2011 Travel Board hearing transcript shows that the undersigned Acting Veteran's Law Judge indicated that at a pre-hearing conference it was determined that the issue was recharacterized as service connection for a left knee disability and that such claim encompassed in total the developed claim of entitlement to service connection for a left leg disability.  (Transcript (T.) at page (pg.) 2.).  As such, the issue on appeal has been recharacterized as that which is found on the coversheet of the decision. 


FINDING OF FACT

The most competent and credible evidence of record does not show that the Veteran's current left knee disability is related to service.


CONCLUSION OF LAW

A left knee disability was not incurred in or aggravated by active service nor may it be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011), was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2011). VA's notice requirements apply to all five elements of a service-connection claim-veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a) (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this appeal, an August 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and that he should send the information describing additional evidence or the evidence itself to VA.  The letter also provided notice as to how disability ratings and effective dates are assigned (if service connection is granted), and the type of evidence that impacts these types of determinations, consistent with Dingess.  

Furthermore, the Board finds that even if VA had an obligation to provide better notice under 38 U.S.C.A. § 5103(a) and failed to do so, this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the May 2011 hearing, the Veteran was assisted at the hearing by an accredited representative and that representative and the undersigned asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative that the claimant was willing to obtain and provide to VA.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and a VA examination report.  Additionally, the claims file contains the Veteran's statements in support of his claim. The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  The Board observes that during his Travel Board hearing, the Veteran reported receiving seeing a private doctor about his left knee condition in 1980.  However, although it was requested that the Veteran obtain any such pertinent records and submit them for consideration, to date, the record does not show that the Veteran has done so.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the purtative evidence.").

A VA examination and opinion with respect to the issue on appeal was obtained in June 2008.  38 C.F.R. § 3.159(c)(4).  In that regard, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case is adequate even though the examiner did not provide a nexus opinion because his inability to provide this opinion was based on the limits of medical knowledge being reached and not because of a lack of evidence.  The Board thus concludes that VA's duty to assist with respect to obtaining a VA examination and opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II. Applicable Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

Present disability resulting from disease or injury in service is required to establish entitlement to service connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service connection for a disability, there must be competent evidence of a current disability, incurrence or aggravation of a disease or injury in service, and of a nexus between the in-service injury or disease and the current disability.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Other specifically enumerated disorders, including arthritis will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372.  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms). 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

III. Legal Analysis

The Veteran contends that his current left knee condition is due to a May 1978 motorcycle accident.  It is also requested that the Veteran be afforded the benefit of the doubt. 

With respect to a current disability, a June 2008 VA examination report shows that the Veteran was diagnosed with synovitis, ligamental insufficiency and instability of the anterior cruciate ligament, lateral collateral ligament, and medial collateral ligament.

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records document a May 1978 motorcycle accident which show he was thrown into the air and landed on his left side.  Moreover, the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., being involved in a motorcycle accident and injuring his left knee in service).  See Washington v. Nicholson, 19 Vet. App. 362 (2005).

However, while the Veteran's service treatment records document his complaints and treatment for a left leg shin splint and contact dermatitis, they fail to show that he complained of, or was treated for, a left knee injury and/or a disability.  In this regard, the Veteran's April 1978 separation examination specifically reported that examination of his lower extremities was normal.  Moreover, while the Veteran as a lay person is competent to report on his symptoms of a left knee disorder since his accident because this requires only personal knowledge as it comes to him through his senses, the Board finds that he is not competent to provide a diagnosis of a chronic left knee disorder because such an opinion requires medical expertise which he does not have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Therefore, the Board finds more compelling the service treatment records, including the April 1978 separation examination, which are negative for a symptoms off or a diagnosis of a left knee disorder, than the appellant's claims that he had problems with a left knee disorder since his documented motorcycle accident while on active duty and since that time.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that entitlement to service connection for a left knee disorder must be denied based on in-service incurrence despite the Veteran's claims regarding having problems with observable symptoms of this disability while on active duty and despite the documented motorcycle accident.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. § 3.309(a), the Board notes that the record does not show the Veteran being diagnosed with arthritis in the left knee in the first post-service year.  Accordingly, the Board finds that entitlement to service connection for a left knee disorder must be denied on a presumptive basis.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1978 and his first diagnosis of a left knee disorder at the 2006 VA examination to be compelling evidence against finding continuity.  Put another way, the Board finds that the almost thirty year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Next, the Board acknowledges, as it did above, that the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., being involved in a motorcycle accident and injuring his left knee in service).  See Washington, supra.  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson, supra; Jandreau, supra.  

However, the Board finds that any assertions by the Veteran as to continuity of symptomatology of his left knee disorder since service to be contradicted by the more probative evidence and are not credible.  In this regard, the May 2011 Travel Board hearing he testified that he began experiencing his left knee giving out somewhere around 1980 and has continued to bother him over all the years. (Transcript (T.) at page (pg.) 4, 6).  He also testified that he told a doctor, Dr. T., about his knee pain around 1980 when he sought treatment for a back condition. (Transcript (T.) at page (pg.) 7).  However, the Veteran has not submitted any treatment records from Dr. T. showing that he, in fact, complained of left knee pain in 1980 or at any other time.  Moreover, contradictorily, on his July 2008 VA Form 9, the Veteran indicated that, "I have not received any medical treatment for the past (30 yrs).  

In these circumstances, the Board gives more credence and weight to the negative service examination and the negative record, which do not show complaints, diagnoses, or treatment for the claimed disorder for almost three decades following his separation from active duty, than any claims by the Veteran, his wife, and his representative to the contrary.  Therefore, entitlement to service connection for a left knee disorder based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current left knee disorder and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).

As to the Veteran's, his wife's, and his representative's assertions that the claimant's left knee disorder was caused by his military service, the Board finds that diagnosing a chronic left knee disorder requires special medical training that neither the Veteran, his wife, or his representative have and therefore the presence of the disorders is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that their opinions that this disorders was caused by service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  

Based on the discussion above, the Board also finds that entitlement to service connection for a left knee disorder based on the initial documentation of the disability after service because the weight of the competent and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for a left knee disorder.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left knee disability is denied. 



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


